In this multiple action of tort for personal injuries, property damage, and consequential damages, the defendant excepted to certain admissions and exclusions of evidence, as well as to various portions of the judge’s charge, on the basis that the charge failed in properly apprising the jury of the law applicable to the case. We have reviewed the charge and, in our view, the jury were not properly instructed relative to the burden of proof, to the issues of negligence and due care, and to the status of the plaintiff, Herbert Thompson, in his ear in which he was a passenger at the time of the accident. We thus must conclude that the charge did not constitute a statement of the law to the jury sufficient in the circumstances. Bell v. Dorchester Theatre Co. 308 Mass. 118, 123-124. Sullivan v. Sullivan, 333 Mass. 512, 514.

Exceptions sustained.